IN THE COURT OF APPEALS OF IOWA

                                  No. 22-0105
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MONIQUE JONES-BAKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Patrick A. McElyea,

Judge.



      A defendant appeals the sentence imposed on her criminal conviction.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                         2


BADDING, Judge.

      Monique Jones-Baker gave an old address when filling out a form to buy a

pistol. She was charged with violating Iowa Code section 724.21 (2020), which

prohibits a person from knowingly giving “false material information to one from

whom the person seeks to acquire a pistol or revolver.” In her written guilty plea

to that charge, Jones-Baker admitted the following:

      I went to Davenport Guns to purchase a pistol. While I was there, I
      presented my driver’s license that had an old address on it. When
      filling out the paperwork for the pistol, I deliberately provided my old
      address, knowing that I had moved, so that the address would match
      the address on my driver’s license.

      Citing the “immense problem with guns not only in this country but

specifically in Davenport,” the district court rejected Jones-Baker’s request for a

deferred judgment and instead imposed a five-year suspended sentence with

probation. Jones-Baker appeals,1 claiming that in rejecting her request for a

deferred judgment, the court “utilized improper factors and unproven,

unprosecuted facts.” When a sentencing decision falls within statutory limits, as

this one does, it “is cloaked with a strong presumption in its favor.” State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We will not reverse absent a showing

of an abuse of discretion or some defect in the sentencing proceeding. Id.

      At the sentencing hearing, the State recommended a suspended sentence

with probation, which followed the plea agreement and the recommendation in the

presentence investigation report. Jones-Baker advocated for a deferred judgment,



1 The parties agree Jones-Baker has “good cause” to appeal because she is
challenging the discretionary sentence imposed rather than her guilty plea. See
Iowa Code § 814.6(1)(a)(3); State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020).
                                         3


highlighting her age, lack of criminal history, and the effect a felony conviction

would have on her employment as a pharmacy technician. She told the court that

she was “deeply sorry for what happened” and explained that, had she “thought it

through more thoroughly at that time, [she] would have done it differently.”

      The court accepted her apology and noted she was “an excellent candidate

for a deferred judgment.” But then the court said:

      The problem is this involves guns, and we have an immense problem
      with guns not only in this country but specifically in Davenport. When
      people purchase guns and use false information and then if those
      guns get used in a different situation or things like that, that causes
      a lot of problems. Okay? It’s a really important right to be able to
      purchase, own, and possess guns, but that’s also something that
      comes with a lot of responsibility. That’s what I’m concerned about
      here. Okay? Is that we need folks to be honest when they are buying
      guns so that we don’t have people buying guns for other people or
      things like that.
             I don’t know what was going on here. All I know is that you’ve
      admitted to falsely providing information when you purchased the
      guns.[2] But that’s concerning to me. Okay? Because, honestly, in
      my mind, it’s like, “Well, why was there false information provided
      there? What happened?”

(Emphasis added.)

      Jones-Baker takes issue with these italicized sentences, arguing as to the

first that there is no “connection between her and gun issues in Davenport or

across the country,” and “it should not have been considered at all in deciding her

sentence.” The State responds that the court’s consideration of gun issues was in

the interest of general deterrence—a proper sentencing factor. We agree.




2 Jones-Baker makes no claim that the court was impermissibly considering a
second count that had been dismissed as part of her plea agreement with the State
when it stated “guns” rather than “gun.”
                                           4


       “The court’s consideration of deterrence falls within its mandate to impose

a sentence that ‘protect[s] . . . the community from further offenses by the

defendant and others.’” State v. Cosby, No. 19-1056, 2020 WL 2988542, at *2

(Iowa Ct. App. June 3, 2020) (alterations in original) (quoting Iowa Code § 901.5).

“That emphasis on deterrence is a ‘legitimate penological justification.’”           Id.

(quoting State v. Oliver, 812 N.W.2d 636, 646 (Iowa 2012)).

       To that end, we have found no abuse of discretion when the sentencing

court has considered the effect of a sentence not just on the individual defendant,

but on the community at large. See, e.g., id. (rejecting a claim that the district court

abused its discretion by stating it wanted to send a message to the defendant and

“everybody else out there who might be tempted to drink and drive”); State v.

Mohlis, No. 19-0965, 2020 WL 1310356, at *1–2 (Iowa Ct. App. Mar. 18, 2020)

(affirming sentence where the district court noted a trend in embezzlement cases

and said, “if I would grant you a fully suspended sentence, your sentence will serve

as no deterrent to anyone else”); State v. Horst, No. 17-1171, 2018 WL 542638,

at *2–3 (Iowa Ct. App. Jan. 24, 2018) (finding no abuse of discretion in the

sentencing court’s consideration of the “problem in this country” with “texting while

driving”); State v. Horak, No. 16-1697, 2017 WL 4324791, at *2 (Iowa Ct. App.

Sept. 27, 2017) (“The court’s statement it was imposing consecutive sentences

because doing otherwise ‘sends the wrong message to you and the wrong

message in general’ was not an improper factor.”); State v. Anderson, No. 15-

1180, 2016 WL 5407954, at *13–14 (Iowa Ct. App. Sept. 28, 2016) (finding no

improper factor was used when the court stated “everyone is well aware of the gun

violence problem that we have here”).
                                            5


      Consistent with these cases, we find the court’s consideration of the

“immense problem with guns” in the community was not an improper sentencing

factor. In reflecting on the effect of Jones-Baker’s crime on the community, the

court was simply doing its duty to select the sentencing option that would provide

“for the maximum protection of the community from further offenses by the

defendant and others.” See Iowa Code § 901.5 (emphasis added).

      Jones-Baker next argues that the district court considered “unproven facts”

when it stated, “[W]e need folks to be honest when they are buying guns so that

we don’t have people buying guns for other people or things like that.” She says

this “insinuates that the court decided that Jones-Baker used false information to

acquire a gun f[or] someone not licensed to have a weapon.”

      Had the court stopped there, Jones-Baker may have a stronger argument.

See Formaro, 638 N.W.2d at 725 (“[A] sentencing court may not rely upon

additional, unproven, and unprosecuted charges unless the defendant admits to

the charges or there are facts presented to show the defendant committed the

offenses.”). But after the court made that statement, Jones-Baker explained to the

court that she “recently moved, and due to COVID, [she] had an appointment to

update [her] address,” but she apparently bought the pistol before that

appointment. She stated that she “just gave them [her] ID,” and she “[n]ever

thought anything else of it.” The court responded:

             I understand. I think what it boils down to, ma’am, and,
      believe me, I don’t do this lightly, is that I think it is a significant right
      and a significant responsibility to have guns. And if we are not doing
      that appropriately, there needs to be some accountability. And,
      honestly, in my opinion, the accountability here is being prohibited
      from being able to possess a firearm. If I give you a deferred
                                       6


       judgment, you can still buy a firearm, and that’s concerning to me.
       So that’s why I’m going to deny your request for a deferred.

       Jones-Baker ignores this exchange on appeal, which debunks the

implication she tries to draw—“that the court decided that Jones-Baker used false

information to acquire a gun [for] someone not licensed to have a weapon.”

Because that implication is not supported by the record, we find no abuse of

discretion and affirm Jones-Baker’s sentence. See id. (“We will not draw an

inference of improper sentencing considerations which are not apparent from the

record.”).

       AFFIRMED.